-DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of sequences with SEQ ID NO: 24-26 in the reply filed on January 21, 2021 is acknowledged.
Claim 33 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 21, 2021.
Claims 29-32 and 34-36 are under consideration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 10, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because the lines corresponding to three different dyes in Fig. 1A-B, Fig. 2A-B, Fig. 3A-B and Fig. 4A-B cannot be distinguished from each other because they are all in grey.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 
Specification
The disclosure is objected to because of the following informalities: the status of application 15/288,291 in the first paragraph of the specification has not been updated.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 contains the trademark/trade name BHQ®-1.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a fluorescent dye and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

12.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
13.	Claims 29-32 and 34-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belanger et al. (J. Clin. Microbiol., vol. 41, pp. 730-734, 2003), van den Berg et al. (Clin. Microbiol. Infect., vol. 12, pp. 184-186, 2006), Persson et al. (Clin. Microbiol. Infect., vol. 14, pp. 1057-1064, 2008), Wroblewski et al. (J. Clin. Microbiol., vol. 47, pp. 2142-2148, 2009), Miller et al. (US 2010/0233717 A1; published September 2010 with a filing date of November 5, 2008), Tzubery et al. (US 2011/0086354 A1; published April 2011 and filed October 13, 2010), GenBank Accession No. X53138 (April 2005), Buck et al. (Biotechniques, vol. 27, pp. 528-536, 1999), Whitcombe et al. (Nature Biotech., vol. 17, pp. 804-807, 1999), Thornton et al. (Biochem. Mol. Biol. Edu., vol. 39, pp. 145-154, March 2011), Schena et al. (Eur. J. Plant. Pathol., vol. 110, pp. 893-908, 2004) and Di Marco et al. (New Microbiologica, vol. 30, pp. 415-421, 2007), as evidenced by Wilhelm et al. (ChemBioChem, vol. 4, pp. 1120-1128, 2003).
	Claim 29 is drawn to a kit comprising a primer pair comprising a scorpion primer comprising SEQ ID NO: 24 and 25. A scorpion primer contains two parts: a 3’-region which serves as a primer (in this case SEQ ID NO: 25) and a 5’-region, connected to the 3’-region by a non-extendable linker, which has the structure of a molecular beacon and serves as a probe for the amplified target (in this case SEQ ID NO: 24). Therefore a scorpion primer is equivalent to a primer and fluorescently-labeled molecular beacon. The reverse primer claimed is SEQ ID NO: 26. As in cases of other probe-dependent real-time PCR reactions, the probe sequence is positioned between the forward and reverse primers (see Wilhelm et al., Fig. 4, with Fig. 4f depicting a scorpion primer).
	The limitation of claim 36, “…wherein the biological sample is obtained from a human” is an intended use limitation, therefore it is not taken into account when comparing the claims with prior art, since it does not impose structural constraints onto the claimed oligonucleotides.
	To enable evaluation of the regions to which the primers taught in prior art hybridize compared to the claimed primers with SEQ ID NO: 25 and 26, all of the primers were aligned by BLAST with a GenBank accession No. X53138, which corresponds to the toxin B gene (tcdB) of C. difficile. The alignments are attached to this office action and summarized below.
SEQ ID NO: 25

    PNG
    media_image1.png
    202
    630
    media_image1.png
    Greyscale

SEQ ID NO: 26

    PNG
    media_image2.png
    206
    609
    media_image2.png
    Greyscale

SEQ ID NO: 24 (probe)

    PNG
    media_image3.png
    198
    628
    media_image3.png
    Greyscale

	Therefore the claimed forward primer would hybridize between bp 7372-7404 of the toxin B sequence, and the reverse primer between bp 7466 and 7493 of the sequence, providing an amplicon 122 bp long. 
A) Regarding claims 29, 30-32 and 36, Belanger et al. teach real-time PCR detection of C. difficile tcdA and tcdB genes using molecular beacon detection probes labeled with FAM and TET fluorophores (page 731, second and third paragraph; Table 2). The primers for tcdB gene used by Belanger et al. would hybridize to bp 3063-3080 (forward) and 3144-3165 (reverse), amplifying a 103 bp fragment (see BLAST alignments).
Regarding claims 29, 30-32 and 36, van der Berg et al. teach real-time PCR detection of C. difficile based on the tcdB gene and using a FAM-TAMRA labeled probe (page 184, second paragraph; Table 1). The primers for tcdB gene used by van den Berg et al. would hybridize to bp 3353-3375 (forward) and 3509-3529 (reverse), amplifying a 177 bp fragment (see BLAST alignments).
Regarding claims 29, 35 and 36, Persson et al. teach multiplexed PCR detection of C. difficile tcdA, tcdB, cdtA, cdtB and 16S rDNA (page 1058, paragraphs 3-6; Table 1). The primers for tcdB gene used by Persson et al. would hybridize to bp 6065-6090 (forward) and 6450-6474 (reverse), amplifying a 410 bp fragment (see BLAST alignments).
Regarding claims 29, 30, 35 and 36, Wroblewski et al. teach multiplex real-time PCR detection of C. difficile tcdA, tcdB, cdtA and cdtB genes using a fluorophore-quencher labeled probes (page 2143, paragraphs 2-4; Table 2). The primers for tcdB gene used by Wroblewski et al. would hybridize to bp 6950-6981 (forward) and 7068-7093 (reverse), amplifying a 144 bp fragment (see BLAST alignments).
Regarding claims 29, 30-32, 34 and 36, Miller et al. teach real-time PCR detection of C. difficile tcdA and tcdB genes using fluorophore and quencher labeled probes, with tcdB probe labeled with FAM and BHQ ([0085]-[0088]; Table 1). The primers for tcdB gene used by Miller et al. (SEQ ID NO: 4 and 5) would hybridize to bp 4056-4084 (forward) and 4119-4143 (reverse), amplifying an 88 bp fragment (see BLAST alignments). Miller et al. teach kits comprising primers and probe for detection of tcdB gene (claims 27-30; [0081]-[0082]). Miller et al. teach that other real-time detection formats can be used ([0072]):
“…In order to facilitate real-time detection or quantification of the amplification products, one or more of the primers and/or probes used in the amplification reaction can be labeled, and various formats are available for generating a detectable signal that indicates an amplification product is present. The most convenient label is typically fluorescent, which may be used in various formats including, but are not limited to, the use of donor fluorophore labels, acceptor fluorophore labels, flourophores, quenchers, and combinations thereof. The types of assays using the various formats may include the use of one or more primers that are labeled (for instance, scorpions primers, amplifluor primers), one or more probes that are labeled (for instance, adjacent probes, Taqman probes, light-up probes, molecular beacons), or a combination thereof. The skilled person will understand that in addition to these known formats, new types of formats are routinely disclosed. The present invention is not limited by the type of method or the types of probes and/or primers used to detect an amplified product. Using appropriate labels (for example, different fluorophores) it is possible to combine (multiplex) the results of several different primer pairs (and, optionally, probes if they are present) in a single reaction.” (emphasis added)
Regarding claims 29, 30-32 and 34-36, Tzubery et al. teach multiplex real-time PCR detection of C. difficile tcdB gene, E. coli eae gene and Staphylococcus tuf gene using fluorophore and quencher labeled molecular beacon probes, with tcdB probe labeled with FAM and BHQ-1 ([0236]-[0245]; Table 6 and 8). The primers for tcdB gene used by Tzubery et al. (SEQ ID NO: 49 and 50) would hybridize to bp 703-722 (forward) and 805-824 (reverse), amplifying a 122 bp fragment (see BLAST alignments).
B) With respect to the position of the primers for amplification of the tcdB gene, the references do not specifically teach amplification of a region between bp 7372 and 7493 of the tcdB gene with GenBank Accession No. X53138. However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have selected an amplicon from the tcdB gene for detection of C. difficile as suggested by Belanger et al., van den Berg et al., Persson et al., Wroblewski et al., Miller et al. and Tzubery et al., since such primers would constitute functional equivalents of the cited primers. Further, since all of the primers of Belanger et al., van den Berg et al., Persson et al., Wroblewski et al., Miller et al. and Tzubery et al. successfully amplified fragments of the tcdB gene from bp 703 to bp 7093, designing primers for other regions would have a reasonable expectation of success.
In In Re Deuel 34 USPQ 2d 1210 (Fed. Cir. 1995), the Court of Appeals for the Federal Circuit determined that the existence of a general method of identifying a specific DNA does not make the specific DNA obvious.  Regarding structural or functional homologs, however, the Court stated,
"Normally, a prima facie case of obviousness is based upon structural similarity, i.e., an established structural relationship between a prior art compound and the claimed compound.  Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds.  For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties."

Since the claimed primers simply represent structural homologs, which are derived from sequences suggested by the prior art as useful for primers and probes for the detection of C. difficile, and in particular for detection of the tcdB gene, and concerning which a biochemist of ordinary skill would attempt to obtain alternate compounds with improved properties, the claimed primers and probes are prima facie obvious over the cited references in the absence of secondary considerations.

Buck et al. expressly provides evidence of the equivalence of primers.  Specifically, Buck et al. invited primer submissions from a number of labs (39) (page 532, column 3), with 69 different primers being submitted (see page 530, column 1).  Buck et al. also tested 95 primers spaced at 3 nucleotide intervals along the entire sequence at issue, thereby testing more than 1/3 of all possible 18mer primers on the 300 base pair sequence (see page 530, column 1).   When Buck et al. tested each of the primers selected by the methods of the different labs, Buck et al. found that EVERY SINGLE PRIMER worked (see page 533, column 1).  Only one primer ever failed, No. 8, and that primer functioned when repeated.  Further, EVERY SINGLE CONTROL PRIMER functioned as well (see page 533, column 1).   Buck et al. expressly states “The results of the empirical sequencing analysis were surprising in that nearly all of the primers yielded data of extremely high quality (page 535, column 2).”  Therefore, Buck et al. provides direct evidence that all primers would be expected to function, and in particular, all primers selected according to the ordinary criteria, however different, used by 39 different laboratories.  It is particularly striking that all 95 control primers functioned, which represent 1/3 of all possible primers in the target region.  This clearly shows that every primer would have a reasonable expectation of success.
 
C) Regarding using a real-time format of a scorpion primer, which is a unimolecular system of a primer and probe, the motivation to do so is provided by Whitcombe et al. (page 805, paragraphs 3-5):
“We have developed and tested a new method for the efficient homogeneous detection of PCR amplicons, using fluorescent molecules that combine the primer and probe functions. The major consequence of this design is that the production of probe–target hybrid from an extended Scorpion primer is concentration independent (zero order), resulting in a number of interesting functional properties.
The method works well for the detection of amplicon (Fig. 2A): large fluorescence increases were observed in the presence of amplicon, but not in the unamplified controls. Furthermore, the detection was highly specific, down to the level of single base changes. The use of stems in the probe element offers two advantages: first, background signals are minimal because signals from unincorporated Scorpions primers are switched off; second, the stem can be designed to be thermodynamically favored over the binding of probe to mismatch target. The allele-specific hybridization approach was extended to other allelic ratios, and we found that the magnitude of the allele-specific signal was proportional to the relative copy numbers of the variants (Fig. 2B).
The interaction between probe and target is efficient (see Fig. 3). Identical probe and amplicon sequences showed very different characteristics in a real-time assay. The bimolecular version of the assay did produce increased fluorescence, but the unimolecular version was much stronger (>20-fold). In addition to illustrating the efficiency of the unimolecular approach, these data show that the Scorpion probes act almost exclusively by the self-probing mechanism and do not substantially act as bimolecular probes.”
Further, Whitcombe et al. teach (page 806, second paragraph):
“…Because Scorpions primers probe in a strand-specific manner, multiplexing of reactions is straightforward, with little or no crosstalk between amplicons….”
Finally, Whitcombe et al. teach (page 807, first and second paragraph):
“Design and mechanism of Scorpions primers. Scorpions primers were produced by modifying the design of existing, working PCR primers (or ARMS primers) by the addition of a nonamplifiable monomer, typically hexethylene glycol (HEG) (Oswel DNA services, Southampton, UK), which prevents copying of the elements further in the 5’ direction13, a methyl red monomer (Oswel) to act as a nonfluorogenic (dark) quencher of the fluorophore, a probe element flanked by self-complementary stems (hairpin), and a fluorophore. It is important to eliminate copying of the extension in order to prevent the quenched tail structure from “unravelling” and thus giving rise to sequence-independent signaling.
Hairpin design and amplicon probing was modeled using the DNA mfold program on the Michael Zuker website, using the thermodynamic parameters established by John Santalucia.19,20”
Other software tools are available online to facilitate primer and molecular beacon design, as evidenced by Thornton et al.
Therefore, as suggested by Miller et al., the real-time PCR reactions can be used with scorpion primers instead of TaqMan probes or molecular beacon probes, for example. A reasonable expectation of success in using scorpion primers for detection of pathogens is provided by Schena et al. and Di Marco et al. 
Schena et al. teach using different formats of real-time PCR, including scorpion-PCR, to detect pathogenic plant fungi (Table 1 on page 895). With respect to design of real-time PCR primers and probes, Schena et al. stated (page 897, last paragraph; page 898, first paragraph):
“Detailed information on how to design TaqMan, Molecular beacons, and Scorpion primers can be found on the Eurogentec documentation catalogue (http://www.eurogentec.com/code/en/ page_07.asp?Page=409). Briefly, the simplest way to design TaqMan probes is to use the Primer Express™ software, which contains all the necessary parameters (http://www.appliedbiosystems.com/support/tutorials/#). A commercial program to assist with the design of Molecular Beacon is also available (http://www.premierbiosoft.com/molecularbeacons.html). No specific software is available at present to design Scorpion primers. However, since for Scorpion the folding of the primer and probe is the crucial feature, the use of a folding program available on the website (http://www.bioinfo.rpi.edu/applications/mfold/old/ rna/form1.cgi) can greatly help in the design. To design primers and/or probes, it is useful to choose regions that are unlikely to cause secondary structures and that have a GC content comprised between 20% and 80%. Primers should have a similar Tm, a length comprised between 17 and 27 bases and not able to form dimers. It is important to keep the amplicons short (70–250 bases), to allow the probe sequences to successfully compete with the complementary strand of the amplicon and make the reaction fast and efficient.”
Di Marco et al. teach real-time PCR detection of Mycoplasma pneumonia using Scorpion-based probe (page 416, paragraphs 2-4; page 417, first and second paragraphs). Di Marco et al. provide a motivation of using the scorpion-based assay as compared to the standard TaqMan assay (page 420, last paragraph):
“In conclusion, real-time PCR using the Scorpion-based probes offers a number of special advantages: 
1) a wide range of sensitivity; 
2) the insensitivity of the method to possible mispriming due to the intrinsic characteristics of the unimolecolar Scorpion-probe; 
3) the possibility of detecting a great number of acute-phase patients that are negative not only on serological assay, but also on qualitative PCR; 
4) the possibility of quantifying the actual number of genome copies in the biological specimen; 
5) its insensitivity to previous antibiotic treatment and to the presence of an active immune response. In addition, the time required for a result to be yielded is reduced (by 30%) compared to TaqMan-based probes.”
Therefore one of ordinary skill in the art at the time of the invention would have realized that using unimolecular scorpion primers provided an advantage of increased sensitivity and specificity combined with much shorter assay time and ease of multiplexing allowed detection of pathogenic bacteria with high sensitivity and specificity. Miller et al. ([0002]-[0004]) teach that quick identification of toxigenic strains of C. difficile would aid in patient management and timely intervention:
“[0002] Clostridium difficile is an important nosocomial pathogen that causes intestinal diseases ranging from mild antibiotic-associated diarrhea to severe, possibly fatal, antibiotic-associated colitis. Disease is caused by increased growth of the organism in the intestinal tract, such as the colon. C. difficile appears unable to outcompete the normal flora of the normal intestinal ecosystem, but can compete when normal flora are disturbed by antibiotics, allowing overgrowth of C difficile. Pseudomembranous colitis typically occurs in hospitalized patients, and causes a massive diarrhea and extensive inflammation of the colon. [0003] Toxigenic strains are responsible for between 10% and 25% of antibiotic-associated diarrhea and nearly all cases of pseudomoembranous colitis (Lemee et al., J. Clin. Microbiol., 2004, 42:5710-5714). Pathogenic strains produce two toxins, toxin A and toxin B, which are involved in pathogenesis. Toxin A is an enterotoxin that causes fluid accumulation in the bowel, and it is a weak cytotoxin for most mammalian cells; toxin B is a potent cytotoxin. Most pathogenic strains of C. difficile secrete both toxin A and toxin B. Some strains do not produce detectable levels of toxin A but retain the ability to cause disease in humans. [0004] Quick identification of C. difficile aids in patient management and timely intervention. Diagnosis of C. difficile is considered by some to require both direct detection of toxins in a stool sample and isolation of toxigenic strains from the sample (Delmee, Clin. Microbiol. Infect., 2001, 7:411-416; Lozniewski et al., J. Clin. Microbiol., 2001, 39:1996-1998). Detection of toxin B by a cellular toxicity test is considered to be the best assay; however, it is not routinely performed by clinical microbiology laboratories. Other conventional diagnostic methods include enzyme immunoassays to detect the toxins.”
	Based on the above considerations, one of ordinary skill in the art would realize that having a very sensitive, specific and quick assay for detection of toxinogenic C. difficile would improve care of affected patients.
14.	No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        February 13, 2021